DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
Claims 1 – 10, 12, and 13 are pending.
Allowable Subject Matter
Claims 1 – 10, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 – 10, 12, and 13, same reasons of Action sent on 5/31/2022.

The closest references are found based on the updated search:
Bernard (US 2020/0107503 A1) discloses a self-sharpening knife comprising a steel plate of a geometrical form, said plate comprises aligned along an end a series of teeth intended to cut, each one of said teeth comprises a thin pastille of a material more cutting (see claim 1).
Dreier (US 2018/0288942 A1) suggests sharpening a cutting edge of at least one knife (see claim 1).
Cornwell et al. (US 2018/0215004 A1) teaches a system for sharpening both a cutting knife and a hole plate of a meat grinder having an arbor for attaching said cutting knife and hole plate (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 10, therefore claims 1 – 10, 12, and 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/13/2022